Citation Nr: 1241734	
Decision Date: 12/06/12    Archive Date: 12/13/12

DOCKET NO.  07-03 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an increased rating for sensory impairment, left hand, residuals of a shell fragment wound (left hand disability); rated as 20 percent disabling prior to January 18, 2012 and 40 percent disabling since that date.

2.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU) prior to March 25, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to October 1967.  He served in Vietnam and received the Purple Heart Medal, among other decorations.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Hartford, Connecticut, Department of Veterans Affairs (VA) Regional Office (RO), which denied an increased rating for sensory impairment of the left (major) hand, residual of shell fragment wound right parietal region with cerebral contusion; then rated 10 percent disabling.

A March 2008 rating decision granted an increased rating of 20 percent for sensory impairment of the left hand, effective March 1, 2006.  A March 2012 rating decision increased the disability rating to 40 percent, effective January 18, 2012, and granted TDIU, effective March 25, 2009.  A claimant is presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, the claims for a higher rating for sensory impairment of the left hand and for TDIU prior to March 25, 2009, remain before the Board. 

The Veteran testified at a video conference hearing before the undersigned in October 2010.  A transcript of the hearing is associated with the claims file.  

In December 2010, the Board remanded this case for further development.

In March 2012, the Veteran again submitted additional evidence with a waiver of initial RO consideration.  See id.

Although cerebral contusion has been listed as part of the left hand disability, the Veteran has been in receipt of a separate rating for the cerebral contusion since October 12, 1967, and that rating is not on appeal

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  This paperless file contains additional relevant documents, including VA treatment records, which have been reviewed in conjunction with this decision.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


REMAND

The Veteran is currently in receipt of a TDIU as of March 25, 2009.  Entitlement to a TDIU is an element of all claims for an increased rating or higher initial rating when such claim is raised by the record or asserted by the Veteran.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran's claim for an increased rating for left hand disability was received on March 1, 2006.  As such, the Board has considered whether TDIU was warranted earlier during the pendency of this appeal.

TDIU may be assigned, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a).  

The current effective date of March 25, 2009, represents the date at which the Veteran's combined disability rating first met the threshold requirement of 70 percent.  38 C.F.R. § 4.16(a) (2012).  A TDIU can be awarded under 38 C.F.R. § 4.16(b) (2012), when a veteran does not meet the percentage requirements of 38 C.F.R. § 4.16(a), but the Board cannot consider such entitlement in the first instance.  Instead, the claim must be remanded so that it can be referred to VA's Director of Compensation and Pension for initial consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001); 38 C.F.R. § 4.16(b).  Instead, the Board is required to remand the claim for referral to the Director of VA's Compensation and Pension Service, for consideration of an extraschedular rating.  Id.

The Veteran graduated from Capital Community College in June 2005 with an Associate in Science, Computer Information Systems.  After graduation, the Veteran stated that recent problems with his service connected disabilities had rendered him unemployable.  At that time, he was working as a bus driver 30 hours per week for $11.90/hr.  

According to a June 2006 case note contained in the Veteran's vocational rehabilitation folder, the Veteran was receiving Social Security Disability Insurance (SSDI) due to an increase in the severity of his disabilities and was no longer looking for employment.  According to the Veteran's testimony, he stopped working in January or February 2006.  At that hearing, the Veteran's wife testified that he received SSDI benefits for his non-service connected back disability.  Subsequent reports are not clear on this point.

In a November 29, 2006, letter, the Veteran was denied Vocational Rehabilitation and Employment services.  The Veteran's statements regarding his unemployability as well as a statement to that effect from his primary care physician were considered in reaching that decision.  This November 2006 physician's email states simply, "Yes I find him unemployable."  It is unclear whether the unemployability was due to service connected disabilities.

In March 2007 the Veteran entered into a rehabilitation plan to maximize his functional independence in living.  He successfully completed this rehabilitation program in January 2008.  The multiple progress reports created during this rehabilitation program note that the Veteran was not expected to return to work given the extent of his disabilities and age.

Thus, the record suggests that the Veteran was unemployable prior to March 25, 2009.  The remaining question is whether this was because of his non-service connected back disability or if the Veteran's service connected disabilities alone would have rendered him unable to secure and follow a substantially gainful occupation.  While a showing of unemployability by reason of service-connected disabilities is necessary for entitlement to TDIU, the Veteran should not be penalized for having additional non-service-connected disabilities that affect his employment. 

Failure to obtain the Social Security Administration decision and relevant supporting documents violates VA's duty to assist the Veteran in substantiating his claims. See 38 U.S.C. § 5103A; Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000).

Accordingly, the case is REMANDED for the following action:

1.  Take appropriate action to contact SSA in order to obtain copies of records pertinent to the Veteran's claim for SSA benefits, including the decision granting benefits and the medical records relied upon in making the decision.  If the records are not available, a notation to that effect should be made in the claims folder and communicated to the Veteran.

2.  Upon completion of the above, return the claims folder to the examiner (Dr. A.M.) who provided the January 2011 TBI examination, or other qualified physician for an opinion as to when the Veteran first became unemployable due to his service connected disabilities.

His disabilities consist of: (cerebral contusion with headaches; sensory impairment, left hand, residuals of a shell fragment wound; depressive disorder; tinnitus, small V-shaped scar, right parietal region, residual of shrapnel fragment wound; and bilateral sensorineural hearing loss), irrespective of any non-service-connected disabilities, first prevented the Veteran from securing and following substantially gainful employment consistent with his education and occupational experience.

The examiner should provide reasons for the opinion that takes into account the Veteran's reports.

3.  If there is evidence of a change in the left hand disability since the January 2012 VA examination; afford the Veteran a new VA examination to evaluate the severity of the disability.

4.  If there is any period during the appeal period (beginning in 2006) when the Veteran was unemployed and did not meet the percentage requirements for TDIU, refer the claim to the Director of Compensation and Pension Service for extraschedular consideration pursuant to the provisions of 38 C.F.R. § 4.16 (b).

5.  If any benefit sought on appeal is denied, issue a supplemental statement of the case, before the case is returned to the Board, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).




